DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Response to Arguments
This final office action is in response to the amendment filed 8/22/2022.  Claims 26-50 are pending in this application and have been considered below.  
Applicant’s arguments with respect to claims 26-50 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-32, 35-42, and 45-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (SSD: Single Shot MultiBox Detector – hereinafter “Liu”) in view of Redmon et al. (US 10,579,897 B2) in view of Chen et al. (US 2019/0130580 A1 – hereinafter “Chen”).
Claim 26:
Liu discloses an apparatus for selecting priors (Abstract discloses “discretizes the output space of bounding boxes into a set of default boxes over different aspect ratios and scales per feature map location”), comprising: 
a training set receiver to receive a training dataset (p. 3, Fig. 1(a) discloses an input image; pp. 4-6 discloses “2.2 Training”; p. 7, under “Base network” discloses “Our experiments are all based on VGG16 [15], which is pre-trained on the ILSVRC CLS-LOC dataset”); 
a prior generator to generate a set of redundant priors based on the training dataset (p. 3 , explanation under Fig. 1, discloses “a small set (e.g. 4) of default boxes of different aspect ratios at each location in several feature maps with different scales (e.g. 8x8 and 4x4 in (b) and (c)).”; where, the default boxes are anchor bounding boxes with a specific size that is assigned to a specific feature map as disclose in the instant application’s ¶9; p. 4 under “Default boxes and aspect ratios,” discloses “Our default boxes are similar to the anchor boxes used in Faster R-CNN [2], however we apply them to several feature maps of different resolutions.”); 
an intermediate trainer to train a detection convolutional neural network (CNN) using the set of redundant priors (p. 4 discloses a SSD model that uses convolutional layers in a neural network framework for detection); 
a score and location receiver to send all training samples of the training dataset to the trained detection CNN and receive responses for all of the redundant priors in the set of redundant priors (p. 4 under “Default boxes and aspect ratios,” discloses “The default boxes tile the feature map in a convolutional manner, so that the position of each box relative to its corresponding cell is fixed. At each feature map cell, we predict the offsets relative to the default box shapes in the cell, as well as the per-class scores that indicate the presence of a class instance in each of those boxes. (emphasis added)” i.e. score and location); and 
a subset selector to select a subset of priors from the set of redundant priors based on the responses (p. 3, explanation under Fig. 1, discloses, “At training time, we first match these default boxes to the ground truth boxes. For example, we have matched two default boxes with the cat and one with the dog”) .
Liu discloses all of the subject matter as described above except for specifically teaching “priors.”  However, Redmon in the same field of endeavor teaches “priors” (C7:L39-57 discloses “better priors for the bounding boxes to facilitate training of the convolutional neural network 110 for detection of objects” … “priors for a set of bounding boxes that were determined by a clustering analysis of bounding boxes in localization labels from a corpus of training images … anchor boxes … The convolutional neural network 110 can learn to adjust the boxes appropriately, but, by picking better priors for the bounding boxes predicted by the convolutional neural network to start with, it becomes easier for the convolutional neural network to learn to predict good detections … a clustering analysis (e.g., a k-means clustering analysis) can be run on the training set bounding boxes to automatically find good priors.”; C18:L50-55).
Liu discloses all of the subject matter as described above except for specifically teaching “iteratively add additional priors to the subset of priors.”  However, Chen in the same field of endeavor teaches ““iteratively add additional priors to the subset of priors” (¶330 discloses “high confidence bounding boxes can iteratively be added to the RelevantList”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Liu and Redmon before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to make it easier for the convolutional neural network to learn to predict good detections (Redmon C7:L51-54).  This motivation for the combination of Liu and Redmon is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
Also, it would have been obvious to one of ordinary skill in the art to combine Liu and Chen before the effective filing date of the claimed invention.  The motivation for this combination of references would have been improve confidence in the identification of the foreground in a situation such as when a smaller detector bounding box generated from a deep learning-based detector (e.g., from an SSD detector) is used (Chen ¶¶329, 425).  This motivation for the combination of Liu and Redmon is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
Claim 27 and 37:
The combination of Liu, Redmon, and Chen discloses the apparatus of claim 26, further including a final trainer to train the detection CNN based on the selected subset of priors to generate a final detection CNN (Liu last paragraph on p. 7 discloses “Figure 3 shows that SSD can detect various object categories with high quality (large white area)”).
Claims 28, 38, and 47:
The combination of Liu, Redmon, and Chen discloses the apparatus of claim 26, wherein the subset selector is to calculate a detection quality metric based on the subset of priors by running non-maximum suppression on responses from the subset of priors (Liu p. 14 under §3.7 discloses “Considering the large number of boxes generated from our method, it is essential to perform non-maximum suppression (nms) efficiently during inference.”) to generate final detection results and calculating the detection quality metric based on the final detection results (Liu Abstract discloses “SSD achieves 74.3% mAP1” mean Average Precision is a metric used to measure the accuracy of object detectors).
Claims 29, 39, and 48:
The combination of Liu, Redmon, and Chen discloses the apparatus of claim 28, wherein the detection quality metric includes at least one of an average precision metric, a mean average precision (Liu Abstract discloses “SSD achieves 74.3% mAP1”), or a miss rate.
Claims 30, 40, and 49:
The combination of Liu, Redmon, and Chen discloses the apparatus of claim 26, wherein the prior generator is to define a redundant number of shapes of priors based on the training dataset (Redmon C19:L9-12 discloses “determining 610 priors for a set of bounding boxes by performing a clustering analysis of bounding boxes in localization labels from a corpus of
training images.”) and assign each shape of the redundant number of shapes to one or more feature maps to generate the set of redundant priors (Liu p. 3, Fig. 1 discloses boxes of different aspect ratios for several feature maps).
Claims 31 and 41:
The combination of Liu, Redmon, and Chen discloses the apparatus of claim 26, wherein the responses include class scores, bounding box locations (Liu p. 4 under “Default boxes and aspect ratios,” discloses “The default boxes tile the feature map in a convolutional manner, so that the position of each box relative to its corresponding cell is fixed. At each feature map cell, we predict the offsets relative to the default box shapes in the cell, as well as the per-class scores that indicate the presence of a class instance in each of those boxes. (emphasis added)” i.e. score and location), and size predictions (Liu p. 3 under §2.1 discloses “The SSD approach is based on a feed-forward convolutional network that produces a fixed-size collection of bounding boxes and scores for the presence of object class instances in those boxes (emphasis added)”; Redmon C18:L19-21 discloses “The position and size of the bounding box may be determined from the coordinate predictions for the bounding box using Equation (2).”; C19:L30-35 discloses “a box and a centroid are specified by their width and height (w_b, h_b) and (w_c, h_c) … There may be fewer short, wide boxes and more tall, thin boxes.”).
Claims 32 and 42:
The combination of Liu, Redmon, and Chen discloses the apparatus of claim 26, wherein the subset selector is to iteratively prune redundant priors  from the subset of priors based on a detection quality metric (p. 10, under “Multiple output layers at different resolutions is better” discloses “The reason might be that we do not have enough large boxes to cover large objects after the pruning. When we use primarily finer resolution maps, the performance starts increasing again because even after pruning a sufficient number of large boxes remains”).
Claims 35 and 45:
The combination of Liu, Redmon, and Chen discloses the apparatus of claim 26, wherein the detection CNN comprises a single- shot multibox detector (SSD)-like object detector (the title discloses “SSD: Single Shot MultiBox Detector”).
Claim 36:
The combination of Liu, Redmon, and Chen discloses the method for selecting priors, comprising: receiving, via a processor (Redmon C9:L57-58) …
The combination of Liu, Redmon, and Chen discloses the remaining elements recited in claim 36 for at least the reasons discussed in claim 26 above.
Claim 46:
The combination of Liu, Redmon, and Chen discloses at least one computer readable medium (Redmon C9:L59-62) for selecting priors having instructions stored therein that, in response to being executed on a computing device (Redmon C9:L57-58), cause the computing device to …
The combination of Liu, Redmon, and Chen discloses the remaining elements recited in claim 46 for at least the reasons discussed in claim 26 and 31 above.
Claim 50:
The combination of Liu, Redmon, and Chen discloses the at least one computer readable medium of claim 47, comprising instructions to assign each shape of the redundant number of shapes to one or more feature maps  (Liu p. 3, Fig. 1 discloses boxes of different aspect ratios for several feature maps) to generate the set of redundant priors (Redmon C19:L9-12 discloses “determining 610 priors for a set of bounding boxes by performing a clustering analysis of bounding boxes in localization labels from a corpus of training images.”).

Allowable Subject Matter
Claims 33-34 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666